DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is noted that applicant has not made a claim for foreign priority, though Documents Submitted with 371 Applications are present in the application documents. Additionally, applicant has not filed a certified copy of the application as required by 37 CFR 1.55. If applicant intends to claim priority to previous applications, appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show that “each valley 15 radiates from an internal end 17 to the periphery 4…” (pg. 7 lines 8-9) and that “the distance E from the internal end 17 of each valley 15 to the external edge 7” (pg. 7 lines 15-16) as described in the specification (According to these limitations, 17 should be the endmost point of 15 (as seen in Fig 5), and spaced apart from 7 (this spacing as seen in Fig. 4). However, in Figure 3, the arrows corresponding to 17 point to a structure an equal radial distance from the center as 7, and do not point to the endmost point of 15. Below, a portion of a modified version of applicant’s Figure 3 is shown, wherein the arrows associated with 17 are corrected to point to the structure of 17 as described in the specification).  

    PNG
    media_image1.png
    287
    401
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities:  
Pg. 3 line 11: “1.5 l” should be corrected to read “1.5 L”
Pg. 3 line 16: “1.5 l” should be corrected to read “1.5 L”
Pg. 3 line 29: “1.5 l” should be corrected to read “1.5 L”
Pg. 4 line 1: “1.5 l” should be corrected to read “1.5 L”
Pg. 6 line 28: “1.5 l” should be corrected to read “1.5 L”
Pg. 7 line 3: “1.5 l” should be corrected to read “1.5 L”
Pg. 8 line 5: “1.5 l” should be corrected to read “1.5 L”
Pg. 8 line 28: “1.5 l” should be corrected to read “1.5 L”
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 11, and 13 are objected to because of the following informalities:  
Claim 1: “a peek” should be corrected to read “a peak”
Claim 3: “1.5 l” should be corrected to read “1.5 L”
Claim 5: “1.5 l” should be corrected to read “1.5 L”
Claim 11: “1.5 l” should be corrected to read “1.5 L”
Claim 13: “1.5 l” should be corrected to read “1.5 L”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the eternal edge”. It is unclear if this is intended to be the same “a circular internal edge” of earlier in Claim 1, or a different edge altogether. Therefore, the Claim is indefinite. 
Claim 1 recites the limitation “an external section (13) that extends…tangentially in line with the internal section (12)”. It is unclear how this section can extend both tangentially and in line, as a shape that is in line is not also tangential; a tangential line contacts a circle (or curved region) at a point, where an external section “in line” would extend the internal section. Therefore, the claim is indefinite.
Claim 1 recites the limitations "the interior”, “the exterior”, and “the peak”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5 recites the limitation “a ratio”. It is unclear if this is the same “a ratio” of Claim 1, “a ratio” of Claim 4 or a new ratio altogether. Therefore, the claim is indefinite. (if this is intended to be the same ratio of Claim 4, this limitation may be corrected to read “the ratio” (or “the second ratio” if the example correction of Claim 4 is applied))
Claim 8 recites the limitation “a relation”. It is unclear if this is the same “a relation” of Claim 7 or a new relation altogether. Therefore, the claim is indefinite. (if this is intended to be the same ratio of Claim 7, this limitation may be corrected to read “the relation”)
Allowable Subject Matter	
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hermel (US 20160144992) teaches a container (1) made of plastic material (paragraph [0001]) comprising a body (2) and a petaloid bottom (3) that is connected to the body (2) by a periphery (8), the bottom (3) having a central axis (X) of symmetry and comprising: a central dome (5) that projects toward the interior of the container (Fig 4), delimited by a circular external edge (15) at a distance R1 (B) from the central axis (X); a series of feet (7) projecting toward the exterior of the container (Fig 1, Fig 4) each 
Hermel (WO 2014174210) teaches a container (1) made of plastic material comprising a body (5) and a petaloid bottom (6) that is connected to the body (5) by a periphery (13), the bottom (6) having a central axis (X) of symmetry and comprising: a central dome (8) that projects toward the interior of the container (1), delimited by a circular external edge (roughly circular, pentagonal shape surrounding section 8, Fig 3) at a distance R1 (distance between 8 and external edge of dome) from the central axis (X); a series of feet (7) projecting toward the exterior of the container (1) each of which radiates from the central dome (8) and each of which has a peak (vertex of 11 of 7) radially remote from the central dome and a crest path (line centered along the center of each foot, from dome to peak) that extends from the external edge of the central dome to the peak (11); a series of valleys (15) each formed as a hollow between successive feet (7), each valley (15) radiating from an internal end (portion of 15 adjacent to dome) to the periphery (13); wherein: each crest path () has: an internal section (portion of 7 adjacent to dome and inwards of 20) that extends from the external edge of the dome (8) to a junction (20) at a distance R2 (distance between central axis and 20) from the central axis (X), said internal section having in a median radial plane of the foot (7) a first curvature (18; Fig 4); an external section (portion of 7 outwards of 20, adjacent to 11) that extends from the junction (20) tangentially in line with the internal section to the peak (11), said external section having in the median radial plane of the foot a second curvature (18; Fig 4). 
Hermel (WO 2014083255) teaches a container (1) made of plastic material comprising a body (5) and a petaloid bottom (6) that is connected to the body (5) by a periphery (9, Fig 3), the bottom (6) not teach the second curvature being greater than the first). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735